In the

    United States Court of Appeals
               For the Seventh Circuit
                   ____________________
Nos. 17-1723 & 18-1911
WILLIAM YOVANNI MOLINA-AVILA,
                                                         Petitioner,
                                v.

JEFFERSON B. SESSIONS III,
Attorney General of the United States,
                                                        Respondent.
                   ____________________

              Petitions for Review of an Order of the
                  Board of Immigration Appeals.
                         No. A042-436-987
                   ____________________

  ARGUED SEPTEMBER 17, 2018 — DECIDED OCTOBER 25, 2018
                ____________________

   Before EASTERBROOK, KANNE, and BRENNAN, Circuit
Judges.
   KANNE, Circuit Judge. In February 2016, the Department of
Homeland Security commenced removal proceedings against
William Yovanni Molina-Avila. He requested deferral of re-
moval because he feared torture by Guatemalan gangs. The
immigration judge denied the request for deferral, and the
Board of Immigration Appeals denied the appeal. Months
2                                       Nos. 17-1723 & 18-1911

later, Molina-Avila filed a motion to reopen the proceedings.
The Board also denied that request. Molina-Avila has now pe-
titioned for judicial review. Because the immigration judge’s
decision was supported by substantial evidence, we deny the
petition for review of the denial of Molina-Avila’s petition for
deferral of removal. And because the Board committed no le-
gal error in its analysis, we deny the petition for review of the
denial of the motion to reopen.
                             I. BACKGROUND
    William Yovanni Molina-Avila was born in Guatemala. In
1991, at the age of eleven, William came to the United States
with his sister Monica and brother Edgar. William became a
legal permanent resident the same year. As a young adult, he
was convicted of three drug oﬀenses under Illinois law. On
February 2, 2016, the Department of Homeland Security initi-
ated removal proceedings. William filed an application for de-
ferral of removal under the Convention Against Torture
(“CAT”), 8 C.F.R. § 1208.16(c). The application focused heav-
ily on the treatment which William’s brother, Edgar, experi-
enced after returning to Guatemala.
    Edgar was deported to Guatemala in 1998. Soon after his
arrival, Edgar began experiencing violent harassment by a
Guatemalan gang, the Mara 18. William believes the harass-
ment occurred because Edgar was perceived as a wealthy for-
mer-American. The Mara 18 also targeted Edgar because he
was tattooed with gang-related imagery.
    The Mara 18 regularly extorted Edgar. When Edgar was
unable to pay the “tax,” he would be beaten, kidnapped, or
forced to ingest alcohol and drugs. The Mara 18 regularly
threatened Edgar’s family, including William, with similar
Nos. 17-1723 & 18-1911                                         3

treatment. Edgar’s mistreatment continued for years, during
which time he became depressed and began drinking heavily.
He died from cirrhosis of the liver in 2012.
   There are slight record inconsistencies regarding whether
Edgar was extorted until his death. William testified that the
gang never stopped extorting Edgar. Monica—Edgar’s sis-
ter—testified that, towards the end of Edgar’s life, the Mara
18 did not extort Edgar because he had no money and was
very ill. Instead, Edgar’s girlfriend paid on his behalf.
     William and Monica both testified that Marisol Cordova—
Edgar’s former girlfriend—has experienced extortion after
Edgar’s death. That extortion included threats to harm Cor-
dova or her children if she did not pay. No one, however, tes-
tified that Cordova or her children ever suﬀered physical
harm.
    There was also inconsistent testimony regarding whether
Edgar sought help from Guatemalan police. William’s state-
ment indicates that, “on several occasions,” Edgar unsuccess-
fully sought help or protection from the police. (R. 36-4 at
625.) William later testified that the police were of no help be-
cause “a lot of them are corrupt” and the remainder receive
threats from the gang. (R. 36-3 at 472.)
   Maria Rodriguez—William’s former partner—suggested
in her testimony that Edgar never contacted the police. She
explained that “we were not able to understand why he was
[not contacting the police] … until we came to understand
that if he was to go to the police …, his life will be more in
danger because the police work[] in conjunction with the
gang.” (R. 36-3 at 547.)
4                                      Nos. 17-1723 & 18-1911

   After Edgar’s death, Ms. Rodriguez persuaded the Guate-
malan police to conduct an investigation. The police depart-
ment confirmed that no records of Edgar’s mistreatment had
ever been created. Oﬃcers briefly investigated Edgar’s death,
but quickly abandoned the eﬀort.
    During the removal proceedings, William explained why
he feared mistreatment by the Mara 18 if returned to Guate-
mala. First, William referenced the threats the Mara 18 had
made—to Edgar—about William. William also believed that,
like Edgar, he would be perceived as wealthy. Finally, Wil-
liam feared that the Mara 18 would associate several of his
tattoos with rival gangs. One tattoo, on his leg, contains im-
agery associated with the Spanish Cobras gang, which is ac-
tive in Chicago, Illinois. William believed that another tat-
too—which reads “Love MOM”—might be associated with
the Mexican Mafia.
    The immigration judge found that Molina-Avila was cred-
ible, but nevertheless denied his request for deferral. The im-
migration judge found that Molina-Avila’s fears of torture
were speculative and that there was insuﬃcient evidence that
government oﬃcials would acquiesce to any torture. On
March 28, 2017, the Board denied the appeal on the same
grounds.
    Molina-Avila timely sought judicial review. On January
22, 2018, Molina-Avila’s newly-appointed counsel filed a mo-
tion to reopen proceedings before the Board. In the motion,
Molina-Avila argued that he received ineﬀective assistance of
counsel when his original attorney chose not to request with-
holding of removal. The Board denied the motion. Molina-
Avila now seeks review of both of the Board’s decisions.
Nos. 17-1723 & 18-1911                                         5

                               II. ANALYSIS
   We begin with the question whether the immigration
judge and Board erred when they rejected Molina-Avila’s ar-
gument that he would more likely than not be tortured if re-
turned to Guatemala. We must also determine if the Board
committed legal error in denying the motion to reopen.
   A. Substantial Evidence Supported the Denial of Molina-
      Avila’s CAT Application
     An applicant is eligible for withholding or deferral of re-
moval pursuant to the CAT if the applicant can “establish that
it is more likely than not that he or she would be tortured if
removed.” 8 C.F.R. § 1208.16(c)(2). To constitute torture, the
act “must be specifically intended to inflict severe physical or
mental pain or suﬀering.” 8 C.F.R. § 1208.18(a)(5). The appli-
cant must demonstrate that the torture was “inflicted by or at
the instigation of or with the consent or acquiescence of a pub-
lic oﬃcial or other person acting in an oﬃcial capacity.” Id. at
§ 1208.18(a)(1). For a public oﬃcial to acquiesce to torture, the
oﬃcial must “have awareness of such activity and thereafter
breach his or her legal responsibility to intervene to prevent
such activity.” Id. at § 1208.18(a)(7).
    “When the Board agrees with the decision of the immigra-
tion judge, adopts that decision and supplements that deci-
sion with its own reasoning, as it did here, we review the im-
migration judge’s decision as supplemented by the Board.”
Cece v. Holder, 733 F.3d 662, 675 (7th Cir. 2013) (en banc). “We
review the findings of fact for substantial evidence and re-
verse only if the evidence compels a diﬀerent result.” Lozano-
Zuniga v. Lynch, 832 F.3d 822, 826 (7th Cir. 2016). “We review
questions of law de novo, deferring to the Board’s reasonable
6                                       Nos. 17-1723 & 18-1911

interpretation set forth in precedential opinions interpreting
the statute.” Id. The substantial evidence standard is “ex-
tremely deferential and this court will not reverse simply be-
cause we would have decided the case diﬀerently, but rather
only if the facts compel the opposite conclusion.” Id.
    1. Risk of Torture
    William Molina-Avila identified several reasons why he
feared torture if removed to Guatemala, almost all related to
his brother’s treatment. Specifically, Molina-Avila argued that
the immigration judge improperly discounted the character-
istics—outsider status, perceived wealth, and gang-related
tattoos—which he shares with his brother. The immigration
judge considered this evidence, but she ultimately concluded
that his fears were hypothetical and generalized.
    Molina-Avila initially argues that the immigration judge
erred in focusing on whether he, specifically, would be tar-
geted for torture. Molina-Avila believes he must only show
that he is a “‘member of a group that faces a high probability
of [torture] in a foreign country.’” (Appellant’s Br. at 14 (quot-
ing Velasquez-Banegas v. Lynch, 846 F.3d 258, 261 (7th Cir.
2017)) (alteration in brief)). But that passage in Velasquez-Bane-
gas dealt with an applicant’s petition for withholding pursu-
ant to 8 C.F.R. § 1208.16(b)(2). To obtain withholding under
that provision, the applicant must show that it is more likely
than not that he or she “would be persecuted on account of …
membership in a particular social group.” Id. In other words,
membership in an identifiable group is an element of an ap-
plication under § 1208.16(b)(2).
   Molina-Avila’s claim, however, is predicated on 8 C.F.R.
§ 1208.16(c)(2), which requires the applicant establish “that it
Nos. 17-1723 & 18-1911                                            7

is more likely than not that he or she would be tortured if re-
moved.” (emphasis added). We have consistently specified
that a petitioner under that section must proﬀer evidence
“that petitioner will be tortured if he returns.” Rashiah v. Ash-
croft, 388 F.3d 1126, 1133 (7th Cir. 2004); see also Ramos-Braga
v. Sessions, 900 F.3d 871, 882 (7th Cir. 2018); Bernard v. Sessions,
881 F.3d 1042, 1047 (7th Cir. 2018); Oforji v. Ashcroft, 354 F.3d
609, 615 (7th Cir. 2003) (“The language of the regulation un-
ambiguously permits withholding of removal due to torture
personally suﬀered by the alien….”).
    We do not suggest that evidence of torture of similarly sit-
uated individuals is irrelevant to a CAT petition for deferral.
But the ultimate question is whether the evidence relied upon
establishes that the petitioner will more likely than not be tor-
tured if removed. Considered from that perspective, the rec-
ord does not compel the conclusion that Molina-Avila would
be tortured if removed.
   Molina-Avila relies heavily on the threats the Mara 18
made to Edgar regarding William. The immigration judge
found that these threats were “vague and not imminent,” not-
ing that Edgar had died “over three years ago.” (R. 36-3 at
395.)
    The immigration judge did not err in discounting the
threats the Mara 18 conveyed to Edgar about William. These
threats were not made to William and contained no specifics.
They were made at indeterminate times prior to Edgar’s
death. Accordingly, at the time the immigration judge issued
her decision, no threats had been made regarding William for
at least three years. The immigration judge reasonably found
that the threats were likely made but also that their existence
was nondeterminative given their vagueness and remoteness.
8                                       Nos. 17-1723 & 18-1911

There was minimal evidence that the Mara 18 would recog-
nize William Molina-Avila as Edgar’s brother, much less treat
him identically, given the passage of time.
   With respect to Molina-Avila’s tattoos and perceived
wealth, the immigration judge found that there was “insuﬃ-
cient evidence in the record regarding discrimination against
or torture of those who have such tattoos in Guatemala or
those arriving from the United States.” (Id.)
    Molina-Avila argues that further corroboration of his fears
would be impossible to provide, and so the immigration
judge erred when she required substantiation. See Wani Site v.
Holder, 656 F.3d 590, 593 (7th Cir. 2011) (faulting the Board for
requiring evidence which would have been impossible to pro-
vide). To begin with, the immigration judge did not err when
she emphasized the lack of corroborating evidence despite
finding Molina-Avila credible. “[U]nder the REAL ID Act,
corroborating evidence may be required even if the applicant
is credible.” Rapheal v. Mukasey, 533 F.3d 521, 527 (7th Cir.
2008) (citing 8 U.S.C. § 1158(b)(1)(B)(ii)).
    And we are not convinced that additional corroboration
would have been impossible to procure. For example, Molina-
Avila could have identified additional individuals with gang-
related tattoos who were removed to Guatemala. If those in-
dividuals were mistreated by the Mara 18 or other Guatema-
lan gangs, Molina-Avila’s fears of similar treatment would
have been supported. But there was no such evidence prof-
fered here. Molina-Avila cites several cases where we dis-
cussed whether membership in a gang or perceived wealth
constitute “membership in a particular social group” suﬃ-
cient to justify withholding pursuant to § 1208.16(b)(2). See,
e.g., Dominguez-Pulido v. Lynch, 821 F.3d 837, 845 (7th Cir.),
Nos. 17-1723 & 18-1911                                         9

reh’g denied (June 24, 2016). Those cases provide minimal
guidance for our consideration of Molina-Avila’s application
pursuant to § 1208.16(c)(2).
    Molina-Avila also faults the immigration judge for assert-
ing that “Edgar’s ex-girlfriend, ex-wife, and his two children
have not faced harm since his death.” (R. 36-3 at 395.) Molina-
Avila correctly notes that multiple witnesses testified that Ed-
gar’s former girlfriend and her children have been extorted
since his death. But the immigration judge focused on “harm”
to Cordova and her children. There was no testimony that she
had been physically assaulted. To constitute torture under the
CAT, the act must cause “severe pain or suﬀering,” and Mo-
lina-Avila has not explained how financial extortion—on its
own—rises to that level. This testimony thus supported a
finding that Molina-Avila might be extorted if returned to
Guatemala but did not directly demonstrate that he would be
tortured.
    Thus, Molina-Avila relied on generalized evidence in ar-
guing his tattoos and perceived wealth would inevitably re-
sult in torture. His brother possessed those characteristics and
experienced torture, but the record does not compel the con-
clusion that all individuals with those traits will inevitably be
tortured. In fact, the record indicates that Edgar’s mistreat-
ment began not immediately after his arrival in Guatemala,
but when he began working as a bus driver. (R. 36-3 at 486;
36-4 at 632.) The most specific evidence which William relied
upon was the Mara 18’s indirect threats to him. But the threats
were vague and occurred several years ago. The evidence
does not compel the conclusion that Molina-Avila would
more likely than not be tortured if removed.
10                                     Nos. 17-1723 & 18-1911

     2. Government Acquiescence
    The immigration judge also found that Molina-Avila had
not shown that he would be tortured with the acquiescence of
Guatemalan oﬃcials. In challenging that conclusion, Molina-
Avila relies upon the “evidence in the record that the Guate-
malan government is ineﬀective in controlling the Mara 18.”
(Appellant’s Br. at 19.) He contends that the Guatemalan po-
lice ignored Edgar’s assault reports because of widespread
corruption.
   The immigration judge found that Edgar “never reported
any incidents to the police.” (R. 36-3 at 381.) William Molina-
Avila argues, correctly, that his testimony contradicted that
assertion in general terms. Monica Molina-Avila and Maria
Rodriguez, however, both testified that Edgar never filed any
police reports. And the Guatemalan police confirmed that
they had no record of any reports. Given this equivocal evi-
dence, the immigration judge did not err in concluding that
Edgar never reported his assaults to the police.
    And even if we assume that Edgar reported his assaults,
substantial evidence supported the conclusion that the Gua-
temalan government would not acquiesce to any torture. In
extreme cases, government indiﬀerence to widespread mis-
conduct can constitute acquiescence. See Sarhan v. Holder, 658
F.3d 649, 657 (7th Cir. 2011) (finding that the Jordanian gov-
ernment’s chronic refusal to make real eﬀorts towards pro-
tecting women from honor killings constituted acquiescence
under the CAT). In Sarhan, the court relied upon a well-devel-
oped record which contained a “substantial amount of infor-
mation about honor killings in Jordan.” Id. at 658. The record
quantified the number of honor killings over the past decades,
Nos. 17-1723 & 18-1911                                        11

discussed the government’s “lackadaisical” response, and in-
cluded the State Department’s “condemnation” of the Jorda-
nian government’s inadequate eﬀorts. Id. at 658–660. On the
other hand, less detailed evidence regarding “gang prob-
lems”—and even “government oﬃcial corruption”—does not
compel a finding that the government has acquiesced in the
gang violation. Lozano-Zuniga, 832 F.3d at 831 (finding that the
applicant had not shown evidence of government collusion).
This case is far closer to Lozano-Zuniga than Sarhan. The only
undisputed instance in the record where a police report was
made resulted in an (admittedly short) investigation. The rec-
ord does not compel the conclusion that the police force is un-
willing or unable to investigate gang violence.
   3. Possibility of Safe Relocation
    In reviewing a CAT application, the immigration judge
should consider whether “the applicant could relocate to a
part of the country of removal where he or she is not likely to
be tortured.” 8 C.F.R. § 1208.16(c)(3)(ii). Molina-Avila argues
that he could not safely relocate within Guatemala because
the Mara 18 is a national group and he would be required to
live in hiding wherever he went.
    “Relocating to another part of the country does not mean
living in hiding.” Agbor v. Gonzales, 487 F.3d 499, 505 (7th Cir.
2007). Molina-Avila cites cases where we found that safe relo-
cation was impossible. See Sarhan, 658 F.3d at 661; Ndonyi v.
Mukasey, 541 F.3d 702, 712 (7th Cir. 2008). In both cases, the
country was too small for the petitioner to safely hide from
the dangers justifying relief. Here, Molina-Avila identifies no
record evidence which conclusively demonstrates that the
Mara 18 controls all of Guatemala.
12                                      Nos. 17-1723 & 18-1911

    More importantly, Molina-Avila’s application relies heav-
ily on the threats made to his brother. But if the individuals
who tortured Edgar never encounter William, he will not be
recognized as Edgar’s brother. Relocation would thus amelio-
rate one of the primary reasons he fears torture. William Mo-
lina-Avila argues that he would be required to live in hiding,
but he does not adequately explain why. He references his tat-
toos, but most tattoos can be concealed. The evidence does not
compel the conclusion that safe relocation within Guatemala
would be impossible.
     B. The Board Committed No Legal Error when it Denied Mo-
        lina-Avila’s Motion to Reopen
    Molina-Avila also challenges the Board’s denial of his mo-
tion to reopen proceedings. Our jurisdiction to review the
Board’s decision is extremely limited. Generally, we lack “ju-
risdiction to review any final order of removal against an alien
who is removable by reason of having committed” certain
criminal oﬀenses. 8 U.S.C. § 1252(a)(2)(C). But see Wanjiru v.
Holder, 705 F.3d 258, 264 (7th Cir. 2013) (holding that an order
denying deferral of removal under CAT is not a “final order”
covered by § 1252(a)(2)(C)). That provision applies equally to
appeal from denial of a motion to reopen. Zamora-Mallari v.
Mukasey, 514 F.3d 679, 696 (7th Cir. 2008). However, “we do
have authority to resolve any constitutional or other legal is-
sues presented by the Board’s handling of the motion to reo-
pen.” Sanchez v. Sessions, 894 F.3d 858, 862 (7th Cir. 2018) (cit-
ing 8 U.S.C. § 1252(a)(2)(D)). We can review to determine
whether the Board used the “wrong legal standard” or failed
to “exercise discretion or to consider factors acknowledged to
be material.” Huang v. Mukasey, 534 F.3d 618, 620 (7th Cir.
2008).
Nos. 17-1723 & 18-1911                                        13

    A petitioner may seek withholding of removal under CAT
unless they have been “convicted of a particularly serious
crime.” 8 C.F.R. § 1208.16(d)(2). In that case, the petitioner is
limited to seeking deferral of removal, which is much more
easily terminated. 8 C.F.R. § 1208.17. Deferral and withhold-
ing claims are governed by the same elements and burden of
proof. Molina-Avila originally petitioned only for deferral
and did not dispute that his prior drug convictions were “par-
ticularly serious.” When new counsel was appointed, Molina-
Avila argued that his previous counsel was ineﬀective when
they did not seek withholding.
   Molina-Avila argues that the Board applied the wrong
standard of review to his motion to reopen. He also argues
that the Board erred in finding that he did not meet that stand-
ard. We clearly lack jurisdiction to consider the Board’s con-
clusion that Molina-Avila has not identified evidence suﬃ-
cient to show a prima facie entitlement to withholding. See
Huang, 534 F.3d at 620 (“The facts that the Board finds, and
the reasons that it gives, … cannot be reexamined by a court,
whether for clear error [or] lack of substantial evidence….”).
    The question whether the Board applied the correct stand-
ard of review is more nuanced. The Board’s decision ad-
dresses the standard of review in two sentences. First, the
Board states that “[t]he evidence is insuﬃcient to show prima
facie that the respondent is more likely than not to suﬀer per-
secution in Guatemala on account of a protected ground.” (R.
36-2 at 3.) In its concluding paragraph, the Board reiterates
that “the respondent has not prima facie established his eligi-
bility for relief.” (Id. at 4)
   Molina-Avila argues that the Board applied a “more likely
than not” standard—which is what he would have to show to
14                                       Nos. 17-1723 & 18-1911

prevail on the merits of a withholding claim—rather than re-
quiring him to show a “reasonable likelihood” of success—
the standard for prevailing on a motion to reopen proceed-
ings. See Boika v. Holder, 727 F.3d 735, 742 (7th Cir. 2013) (hold-
ing that a prima facie case requires the petitioner to demon-
strate a reasonable likelihood of success).
    We are not convinced that the Board applied the incorrect
standard of review, despite the ambiguous wording. The
Board stated that Molina-Avila had not prima facie shown that
he would more likely than not be persecuted in Guatemala
based on a protected ground. That appears to be a restatement
of the requirements of a withholding claim. In other words,
the best reading of the Board’s decision is that Molina-Avila
did not “show prima facie that [he would prevail on his with-
holding claim].” (R. 36-2 at 3.) If the Board had meant to apply
the “more likely than not” standard, the Board would have
omitted “prima facie” from the sentence. The Board’s emphasis
that Molina-Avila had not made his prima facie case indicates
that the correct standard of review was applied.
    Molina-Avila argues that the Board applied the wrong
standard because the substance of its analysis was incon-
sistent with the “reasonable likelihood” standard. But that ar-
gument is simply a cleverly-disguised attempt to challenge
the suﬃciency of the evidence supporting the Board’s deci-
sion. We have no jurisdiction to conduct that analysis. See Vi-
racacha v. Mukasey, 518 F.3d 511, 515 (7th Cir. 2008) (confirm-
ing that § 1252(a)(2)(D) permits review only of “pure ques-
tions of law,” not mixed questions of law and fact). Molina-
Avila relies on Sanchez v. Sessions, where we found that the
Board applied the wrong standard to a motion to reopen. 894
Nos. 17-1723 & 18-1911                                        15

F.3d 858, 863 (7th Cir. 2018). There, the Board was “not per-
suaded that the evidence oﬀered … would have likely altered
the outcome.” Id. (quoting Administrative Record at 4). Un-
like the present case, the Board did not focus on the peti-
tioner’s failure to make his prima facie case, and so it was man-
ifestly clear that the wrong standard was applied.
   Here the Board applied the correct standard of review.
And the remainder of Molina-Avila’s challenge would re-
quire us to consider the suﬃciency of the evidence. Because
we lack jurisdiction to review the Board’s conclusion on its
merits, we must deny the petition for review.
                            III. CONCLUSION
   The evidence relied on involved speculation, and so the
immigration judge and Board did not err in denying the CAT
petition for deferral. With respect to Molina-Avila’s motion to
reopen, the immigration judge committed no legal errors, and
we lack jurisdiction to review the Board’s weighing of the ev-
idence.
   For these reasons, we DENY the petitions for review.